Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-16-22 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 21-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,707,617. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 are substantially similar to claims 1-10, 21-28 and 30 of the present application.
Claims 1-10, 21-28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,412,668. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘668 patent are substantially similar to claims 1-10, 21-28 and 30 of the present application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of a single louver, comprising a single continuous surface running substantially the length of said one of said plurality of outside walls in claim 1 are not described in applicant’s originally filed disclosure in that as seen in applicant’s drawing figures 5 and 7 and applicant’s specification a louver surface running substantially the length of one of the outside walls is not described.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0005510 to Brault et al. in view of U.S. Patent No. 4,567,732 to Landstrom et al.
Referring to claim 1, Brault et al. discloses a greenhouse comprising, a crop growing section – see at 55 and between 50 and 102 in figure 2, a substantially enclosed chamber – see interior chamber formed by walls of the greenhouse – as seen for example in figure 5, capable of mixing outside air – from roof vents and/or from 84,85, and recirculated air – see via 60 and 81-102 in figure 2, the chamber formed by an outside wall of the greenhouse – see top and sidewalls of greenhouse in for example in figure 5, a partition wall – walls forming 50 as seen in figures 2 and 5, one or more side walls – any of the other sidewalls not considered the claimed outside wall of the greenhouse – see 4 sidewalls in figure 5, a floor – bottom of greenhouse as seen in figures 2 and 5, and a ceiling – at 25-26 not considered the outside wall – see at least two walls formed at 25,26 in figure 5, and/or 28 as seen in figures 2 and 5, a first vent in the outside wall to allow outside air to enter the substantially enclosed chamber – see at roof vents – at 86 and/or 84,85, a second vent to allow recirculated air from the crop growing section to enter the substantially enclosed chamber – see at 74,77 and/or the other of 84,85 and 86, one or more louvers – at 85, comprising a continuous surface – see figure 4 where each vane of items 85 has a continuous surface, movable to control the amount of air entering the substantially enclosed chamber through the first and/or second vents – at 74,77,84,85 and 86 (the claims do not differentiate the louver from the claimed vents and therefore item 85 can be considered one of the two claimed vents), and to allow mixing of the outside air with the recirculated air – see figures 2 and 5 and paragraphs [0113] thru [0121] describing the airflow through the device. Brault et al. further discloses the climate control system further comprises a plurality of tubes that extend from the substantially enclosed chamber to distribute air evenly throughout the crop growing section – see at 52-54, 62-63, 90-102 in figures 1-2 and 4-5. Brault et al. further discloses a climate control system capable of controlling the temperature within the crop growing section – see for example at 60-102 and paragraphs [0117] and [0122]. Brault et al. further discloses the substantially enclosed chamber is separated from the growing section – see via items 15,28 and 50 which form barriers between the growing section and chamber formed by the greenhouse structure as seen in figures 1-5. Brault et al. does not disclose a plurality of outside walls, the chamber running along all of one of the plurality of outside walls, and the chamber formed by one of the outside walls. Landstrom et al. does disclose a greenhouse structure having a plurality of outside walls – at 21 and/or 22 and/or 23, and the chamber – at 26, running along all of one of the plurality of outside walls – see 26 in relation to 21 and/or 23 in figure 1, and the chamber formed by one of the outside walls – at any of 21 or either of 23, a partition wall – formed at wall having items 30,31, one or more side walls – at 23 or any one of 23, a floor – not labeled but shown at bottom of 26 in figure 1, and a ceiling – at 24. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. and add the greenhouse having outside walls forming the chamber as disclosed by Landstrom et al., so as to yield the predictable result of allowing the chamber to easily receive outside light and air as desired to control the climatic and growing conditions inside the greenhouse as desired. Brault et al. as modified by Landstrom et al. further discloses the first vent in one of the chamber’s plurality of outside walls – see at 84-86 in figure 5 of Brault et al., and the single louver movably mounted within the chamber – see figures 2-5 and paragraph [0115] of Brault et al., and movable relative to the chamber's one of the plurality of outside walls and the partition wall – see figures 2-5 and paragraph [0115] of Brault et al., where the louver is movable with respect to all structures of the chamber including outside and partition walls. Brault et al. as modified by Landstrom et al. further discloses the single louver – at 85, comprising a single continuous surface – see any surface of 85 in figures 1-5 of Brault et al., but does not disclose the single continuous surface running substantially the length of the one of the plurality of outside walls. However, it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. make the louver any desired length including the substantial length of one of the outside walls as claimed, so as to yield the predictable result of allowing for proper air flow through the device as desired. 
Referring to claim 2, Brault et al. as modified by Landstrom et al. further discloses the substantially enclosed chamber is part of a climate control system is capable of controlling one or more environmental conditions within the crop growing section of the greenhouse selected from air temperature, humidity, air pressure, and level of carbon dioxide – see for example paragraphs [0117] and [0122] of Brault et al.
Referring to claim 3, Brault et al. as modified by Landstrom et al. does not disclose the first vent – at 84,85 and/or 86 of Brault et al., runs substantially the length of the outside wall of the greenhouse. However, it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and make the vents any desired length including the claimed entire length of the outside wall of the greenhouse, so as to yield the predictable result of increasing airflow and ensuring proper airflow in the device as desired.
Referring to claim 4, Brault et al. as modified by Landstrom et al. further discloses the second vent is at or near the top of the partition wall – see at 74 and/or 77 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 8, Brault et al. as modified by Landstrom et al. further discloses the climate control system further comprises fans – at 60, arranged to flow air into the plurality of tubes – see figures 1-2 and 4-5 of Brault et al.
Referring to claim 10, Brault et al. as modified by Landstrom et al. further discloses the single louver is a planar shield – see at 85 in figure 4 of Brault et al.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claim 5, Brault et al. as modified by Landstrom et al. further discloses the climate control system further comprises a plurality of tubes that extend from the substantially enclosed chamber to distribute air throughout the crop growing section – see at 52-54, 62-63, 90-102 in figures 1-2 and 4-5 of Brault et al. Brault et al. as modified by Landstrom et al. does not disclose the tubes uniformly/evenly distribute air near the bottom of the growing section. Horneff et al. does disclose the tubes uniformly/evenly distribute air near the bottom of the growing section – see figures 1-4 and column 4 line 38 to column 7 line 14 discussing uniform flow in the entire section including the bottom of the section. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and add the uniform distribution of air as disclosed by Horneff et al., so as to control the flow of air in the device to ensure that each portion of the section receives sufficient airflow.
Referring to claim 6, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 5 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 7, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 10 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,274,730 to Bose.
Referring to claim 9, Brault et al. as modified by Landstrom et al. does not disclose each of the plurality of tubes is below each of a plurality of growing tables or gutters in the crop growing section. Bose does disclose each of the plurality of tubes – at 36, is below each of a plurality of growing tables or gutters in the crop growing section – see at 33 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and add the tubes below growing tables as disclosed by Bose, so as to ensure that the entire plant is more quickly disposed to the changes in the climate as controlled by the climatic controls.
Claims 21-26, 28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. in view of Landstrom et al. and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claims 21 and 28, Brault et al. discloses a greenhouse comprising, a crop growing section having a plurality of walls – see at 55 and between 50 and 102 in figure 2, a substantially enclosed chamber – see interior chamber formed by walls of the greenhouse – as seen for example in figure 5, capable of mixing outside air – from roof vents and/or from 84,85, and recirculated air – see via 60 and 81-102 in figure 2, the chamber formed by an outside wall of the greenhouse – see top and sidewalls of greenhouse in for example in figure 5, a partition wall – walls forming 50 as seen in figures 2 and 5, one or more side walls – any of the other sidewalls not considered the claimed outside wall of the greenhouse – see 4 sidewalls in figure 5, a floor – bottom of greenhouse as seen in figures 2 and 5, and a ceiling – at 25-26 not considered the outside wall – see at least two walls formed at 25,26 in figure 5, and/or 28 as seen in figures 2 and 5, a first vent in the outside wall, one or more sidewalls or the ceiling, to allow outside air to enter the substantially enclosed chamber – see at roof vents – at 86 and/or 84,85, a second vent to allow recirculated air from the crop growing section to enter the substantially enclosed chamber – see at 74,77 and/or the other of 84,85 and 86 and/or 102, one or more louvers – at 85,  movable to control the amount of air entering the substantially enclosed chamber through the first and/or second vents – at 74,77,84,85 and 86 (the claims do not differentiate the louver from the claimed vents and therefore item 85 can be considered one of the two claimed vents), and to allow mixing of the outside air with the recirculated air – see figures 2 and 5 and paragraphs [0113] thru [0121] describing the airflow through the device. Brault et al. further discloses the climate control system further comprises a plurality of tubes that extend from the substantially enclosed chamber to distribute air throughout the crop growing section – see at 52-54, 62-63, 90-102 in figures 1-2 and 4-5. Brault et al. further discloses a climate control system capable of controlling the temperature within the crop growing section, separate from the crop growing section – see for example at 60-102 and paragraphs [0117] and [0122] and see figures 4-5 showing components of the climate control system outside of the growing section. Brault et al. does not disclose the tubes uniformly/evenly distribute air near the bottom of the growing section. Horneff et al. does disclose the tubes uniformly/evenly distribute air near the bottom of the growing section – see figures 1-4 and column 4 line 38 to column 7 line 14 discussing uniform flow in the entire section including the bottom of the section. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. and add the uniform distribution of air as disclosed by Horneff et al., so as to control the flow of air in the device to ensure that each portion of the section receives sufficient airflow. Brault et al. does not disclose a plurality of outside walls, the chamber running along all of one of the plurality of outside walls, and the chamber formed by one of the outside walls. Landstrom et al. does disclose a greenhouse structure having a plurality of walls/outside walls – at 21 and/or 22 and/or 23, and the chamber – at 26, running along all of one of the plurality of walls/outside walls – see 26 in relation to 21 and/or 23 in figure 1, and the chamber formed by one of the walls/outside walls – at any of 21 or either of 23, a partition wall – formed at wall having items 30,31, one or more side walls – at 23 or any one of 23, a floor – not labeled but shown at bottom of 26 in figure 1, and a ceiling – at 24. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. and add the greenhouse having outside walls forming the chamber as disclosed by Landstrom et al., so as to yield the predictable result of allowing the chamber to easily receive outside light and air as desired to control the climatic and growing conditions inside the greenhouse as desired. Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the one or more louvers – see at 85, moveable mounted to the one of the plurality of walls or the partition wall – see indirect mounting to the outside walls and direct mounting to the partition wall in figures 2-5 and paragraph [0115] of Brault et al., to block or partially block the amount of air entering the substantially enclosed chamber – see figures 2-5 and paragraphs [0113] thru [0121] of Brault et al. Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses each of the louvers – at 85, comprises a single continuous surface – see any surface of 85 in figures 1-5 of Brault et al.
Referring to claim 22, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the climate control system is capable of controlling one or more environmental conditions within the crop growing section of the greenhouse selected from air temperature, humidity, air pressure, and level of carbon dioxide – see for example paragraphs [0117] and [0122] of Brault et al.
Referring to claim 23, Brault et al. as modified by Landstrom et al. and Horneff et al. does not disclose the first vent – at 84,85 and/or 86 of Brault et al., runs substantially the length of the outside wall of the greenhouse. However, it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and Horneff et al. and make the vents any desired length including the claimed entire length of the outside wall of the greenhouse, so as to yield the predictable result of increasing airflow and ensuring proper airflow in the device as desired.
Referring to claim 24, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 5 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 25, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 10 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 26, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the climate control system further comprises fans – at 60, arranged to flow air into the plurality of tubes – see figures 1-2 and 4-5 of Brault et al.
Referring to claim 30, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the or more louvers is/are a planar shield(s)– see at 85 in figure 4 of Brault et al.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. and Horneff et al. as applied to claim 21 above, and further in view of U.S. Patent No. 3,274,730 to Bose.
Referring to claim 27, Brault et al. as modified by Landstrom et al. and Horneff et al. does not disclose each of the plurality of tubes is below each of a plurality of growing tables or gutters in the crop growing section. Bose does disclose each of the plurality of tubes – at 36, is below each of a plurality of growing tables or gutters in the crop growing section – see at 33 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and Horneff et al. and add the tubes below growing tables as disclosed by Bose, so as to ensure that the entire plant is more quickly disposed to the changes in the climate as controlled by the climatic controls.

Response to Arguments

5.	Regarding the non-statutory double patenting rejections of claims 1-10, 21-28 and 30, it is noted that applicant will address these rejections when no other claim rejections remain.
	Regarding the prior art rejections of claim 1, the Brault et al. reference US 2005/0005510 discloses a single louver at any one of items 85 forming a single continuous surface being the outer surface of 85 as seen in figure 4. Applicant has not positively recited only one louver formed by a single monolithic structure forming the continuous surface. Further, it would have been obvious to one of ordinary skill in the art to make the louver any desired length including the substantially the length of one of the outdoor walls given the rationale detailed earlier in paragraph 4 of this office action. Further, Brault et al. discloses one or more louvers – at 85, comprising a continuous surface – see figure 4 where each vane of items 85 has a continuous surface, movable to control the amount of air entering the substantially enclosed chamber through the first and/or second vents – at 74,77,84,85 and 86, and to allow mixing of the outside air with the recirculated air – see figures 2 and 5 and paragraphs [0113] thru [0121] describing the airflow through the device.
	Regarding the prior art rejections of claim 21, applicant relies upon the same arguments with respect to claim 1 discussed earlier.
	Regarding the prior art rejections of claims 2-10, 22-28 and 30, applicant relies upon the same arguments with respect to claims 1 and 21 discussed earlier.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643